Case 2:17-cv-06108-MWF-JPR Document 160 Filed 08/31/20 Page 1 of 5 Page ID #:3389



    1 Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
    2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
    3 Westlake Village, California 91361
      Telephone No. (818) 501-8400
    4 Facsimile No.: (818) 880-4485
    5 Attorney for Defendant/Cross-Defendants,
      Labrador Entertainment, Inc. dba Spider Cues Music Library,
    6 Labrador Entertainment, LLC, Noel Palmer Webb,
      an individual and Webb Family Trusts
    7
    8                        UNITED STATES DISTRICT COURT
    9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11   BEATBOX MUSIC, PTY, LTD.,              )   Case No. 2:17-cv-6108-MWF (JPRx)
                                               )   Assigned to the Hon. Michael W.
   12                     Plaintiff,           )   Fitzgerald
                    vs.                        )
   13                                          )   ANSWER TO FIRST AMENDED
        LABRADOR ENTERTAINMENT,                )   COMPLAINT OF Defendants
   14   INC., DBA SPIDER CUES MUSIC            )   Labrador Entertainment, LLC,
        LIBRARY, a California corporation,     )   Labrador Entertainment, Inc., The
   15   ET AL.,                                )   Webb Family Trust, Noel Webb,
                                               )   Defendant Cohen and MCPC
   16                     Defendants.          )   Holdings, LLC) FOR:
                                               )
   17                                          )   1. Fraudulent Conveyance At
        MICHAEL COHEN, an individual,          )   Common Law;
   18                                          )   2. Fraudulent Conveyance Under
                      Cross-Complainant,       )   California’s Uniform Fraudulent
   19   vs.                                    )   Transfer Act.
                                               )
   20   LABRADOR ENTERTAINMENT                 )
        INC., D/B/A SPIDER CUES MUSIC          )   DEMAND FOR JURY TRIAL
   21   LIBRARY, a California Corporation,     )
        ET AL.                                 )   Action Filed: August 17, 2017
   22                                          )
                      Cross-Defendant.         )
   23
   24
   25
   26
   27
   28   ANSWER TO FIRST AMENDED COMPLAINT                                   Page 1 of 5
Case 2:17-cv-06108-MWF-JPR Document 160 Filed 08/31/20 Page 2 of 5 Page ID #:3390



    1
    2    LABRADOR ENTERTAINMENT                  )
         INC., D/B/A SPIDER CUES MUSIC           )
    3    LIBRARY, a California Corporation,      )
         ET AL.                                  )
    4              Counterclaimant,              )
                                                 )
    5                vs.                         )
                                                 )
    6    BEATBOX MUSIC, PTY, LTD. AND            )
                                                 )
    7    MICHAEL COHEN, an individual,           )
                                                 )
    8                                            )
                                                 )
    9                  Counterdefendants.        )
                                                 )
   10    _____________________________
   11
   12
   13                                       ANSWER
   14         Defendants, Labrador Entertainment, LLC (“Labrador LLC”), Labrador
   15   Entertainment, Inc. dba Spider Music Cues (“Labrador”), The Webb Family Trust
   16   “(Webb Trust”), Noel Webb (“Webb”) (collectively “Defendants”) answers Beatbox
   17   Music PTY, LTD’s (“Beatbox””) First Amended Complaint “FAC” and as follows:
   18         1. Answering paragraph 81 of the FAC, Defendants hereby incorporate by this
   19   reference Defendants’ responses to paragraphs 1 through 80 of their First Amended
   20   Answer to First Amended Complaint of Defendants Labrador, Labrador LLC, Webb
   21   Trust and Noel Webb. (Doc. 139 Filed 03/07/20.)
   22         2. Answering paragraph 82 of the FAC, Defendants admit transferring for
   23   good consideration the assets of Labrador to Labrador LLC, but otherwise deny each
   24   and every allegation contained in paragraph 82 of the FAC.
   25         3. Answering paragraph 84 of the FAC, Defendants deny each and every
   26   allegation contained in paragraph 84 of the FAC.
   27
   28   ANSWER TO FIRST AMENDED COMPLAINT                                      Page 2 of 5
Case 2:17-cv-06108-MWF-JPR Document 160 Filed 08/31/20 Page 3 of 5 Page ID #:3391



    1         4. Answering paragraph 85 of the FAC, Defendants admit the allegations
    2   contained in paragraph 85 of the FAC.
    3         5. Answering paragraph 86 of the FAC, Defendants hereby incorporate by this
    4   reference Defendants’ responses to paragraphs 1 through 85 of their First Amended
    5   Answer to First Amended Complaint of Defendants Labrador, Labrador LLC, Webb
    6   Trust and Noel Webb. (Doc. 139 Filed 03/07/20.)
    7         6. Answering paragraph 87 of the FAC, Defendants admit transferring for
    8   consideration the assets of Labrador to Labrador LLC, but otherwise deny each and
    9   every allegation contained in paragraph 87 of the FAC.
   10         7. Answering paragraph 89 of the FAC, Defendants deny each and every
   11   allegation contained in paragraph 89 of the FAC.
   12         8. Answering paragraph 90 of the FAC, Defendants deny each and every
   13   allegation contained in paragraph 90 of the FAC.
   14         9. Answering paragraph 91 of the FAC, Defendants deny each and every
   15   allegation contained in paragraph 91 of the FAC.
   16         10. Answering paragraph 92 of the FAC, Defendants deny each and every
   17   allegation contained in paragraph 92 of the FAC.
   18         11. Answering paragraph 93 of the FAC, Defendants deny each and every
   19   allegation contained in paragraph 93 of the FAC.
   20   ///
   21   ///
   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27
   28   ANSWER TO FIRST AMENDED COMPLAINT                                      Page 3 of 5
Case 2:17-cv-06108-MWF-JPR Document 160 Filed 08/31/20 Page 4 of 5 Page ID #:3392



    1                               AFFIRMATIVE DEFENSES
    2         As separate, independent, and affirmative defenses to the FAC, Defendants
    3   allege that:
    4                           FIRST AFFIRMATIVE DEFENSE
    5                                 (Failure to State a Claim)
    6         12. As a First and Separate Affirmative Defense, Defendants assert
    7   that the FAC and each purported claim alleged therein fail to state facts
    8   sufficient to constitute a claim against Defendants.
    9                          SECOND AFFIRMATIVE DEFENSE
   10                                         (Ripeness)
   11         13. As a Second and Separate Affirmative Defense, Defendants assert that the
   12   allegations contained in the FAC are not ripe and thus are not capable of being
   13   adjudicated.
   14                           THIRD AFFIRMATIVE DEFENSE
   15                                         (Standing)
   16         14. As a Third and Separate Affirmative Defense, Defendants assert that
   17   Beatbox lacks standing that would impose any legal or equitable duties on
   18   Defendants.
   19                          FOURTH AFFIRMATIVE DEFENSE
   20                                       (Bonafide Sale)
   21         15. As a Fourth and Separate Affirmative Defense, Defendants assert
   22   that the sale of assets from Labrador to Labrador LLC was for good consideration and
   23   a bonafide sale.
   24         WHEREFORE, Defendants pray for judgment as follows:
   25         1. That Beatbox take nothing;
   26         2. For costs of suit incurred herein;
   27
   28   ANSWER TO FIRST AMENDED COMPLAINT                                           Page 4 of 5
Case 2:17-cv-06108-MWF-JPR Document 160 Filed 08/31/20 Page 5 of 5 Page ID #:3393



    1         3. If appropriate, for attorney’s fees incurred herein pursuant to California Civil
    2   Code § 1717; and
    3         4. For such other, further or different relief as the Court may deem just
    4   and proper in the premises.
    5
    6   Dated: August 31, 2020
    7
    8                      LAW OFFICES OF DOUGLAS JOSEPH ROSNER
    9                            /s/ Douglas J. Rosner
                                 _________________
   10                      By:   DOUGLAS J. ROSNER
                                 SBN 094466
   11                            2625 Townsgate Road, Suite 330
                                 Westlake Village, California 91302
   12                            Telephone No. (818) 501-8400
                                 email: rosnerlaw@earthlink.net
   13                            Attorney for Defendant/Cross-Defendants,
                                 Labrador Entertainment, Inc. dba Spider Cues Music
   14                            Library, Labrador Entertainment, LLC, Noel Palmer
                                 Webb, an individual and Webb Family Trusts
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28   ANSWER TO FIRST AMENDED COMPLAINT                                           Page 5 of 5
